Case 0:19-cv-62037-KMW Document 11 Entered on FLSD Docket 09/04/2019 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

                       Case No.: 0:19-cv-62037-Williams/Valle

  THE TOWNHOUSES OF
  EMERALD HILLS, INC.

        Plaintiff,

  v.


  ROCKHILL INSURANCE
  COMPANY,

        Defendant.
                                             /

                         JOINT CONFERENCE REPORT

        Plaintiff The Townhouses of Emerald Hills, Inc. (“plaintiff”) and

  defendant Rockhill Insurance Company (“Rockhill”), by and through their

  undersigned counsel, and pursuant to the Court’s August 14, 2019 Order [Doc.

  3], hereby submit the following Joint Conference Report:

  1.    Meeting. A scheduling conference was conducted via telephone on

  August 28, 2019, at 10 a.m. between Michael D. Leader, counsel for

  plaintiff, and J. Richard Young, counsel for Rockhill.

  2.    Conference Report.

        A.     Likelihood of Settlement. There is a potential for settlement
Case 0:19-cv-62037-KMW Document 11 Entered on FLSD Docket 09/04/2019 Page 2 of 4




        after the completion of some discovery, which the parties will

        explore.

        B.    Likelihood of Appearance of Additional Parties. At this time,

        the parties do not anticipate the appearance of additional parties in this

        action.

        C.    Proposed Limits on Time.

              November 29, 2019         The Parties shall file motions to amend
                                        pleadings or join parties.

              September 30, 2020        The Parties shall file all dispositive pre-
                                        trial motions and memoranda of law.
              August 15, 2020           The Parties shall complete all discovery,
                                        including expert discovery.

        D.    Proposals for the Formulation and Simplification of Issues.

        The parties will make all efforts to simplify the issues and eliminate

        any and all frivolous claims and defenses.

        E.    Necessity or Desirability of Amendments to Pleadings. At

        this time, the parties are engaged in good faith discussions regarding

        the affirmative defenses asserted.         A motion directed at the

        affirmative defenses and/or an agreement of the parties may require

        an amendment of the affirmative defenses as pled. Both parties

        reserve the right to amend in accordance with the Federal Rules of
Case 0:19-cv-62037-KMW Document 11 Entered on FLSD Docket 09/04/2019 Page 3 of 4




        Civil Procedure.

        F.    Possibility of Obtaining Admissions of Fact and of

        Documents to Avoid Unnecessary Proof. Counsel for the parties

        will cooperate in good faith to obtain admissions and stipulations

        which will serve to limit the issues in dispute and reduce the time

        needed for trial.

        G.    Suggestions for the Avoidance of Unnecessary Proof and of

        Cumulative Evidence. Counsel for the parties will cooperate in good

        faith to eliminate unnecessary proof and cumulative evidence at trial.

        Counsel will meet before any pretrial hearing to specifically discuss

        stipulated facts.

        H.    Suggestions on the Advisability of Referring Matters to a

        Magistrate Judge or Master. The parties agree to the use of a

        Magistrate Judge to resolve discovery disputes only.

        I.    Preliminary Estimate of Time Required for Trial. At this

        time, the parties anticipate that trial will take approximately 5-7 days.

        J.    Requested Dates for Conferences and Trial.

              (1)    Pretrial Conference        January 11, 2021

              (2)    Trial                      January 25, 2021
Case 0:19-cv-62037-KMW Document 11 Entered on FLSD Docket 09/04/2019 Page 4 of 4




        K.    Any Other Issues About Disclosure, Discovery, or ESI. The

        parties have agreed that all ESI will be produced in portable document

        format (.pdf) on CD or via a share file link.

        L.    Any Other Information Relevant to Court’s Setting the Case

        for Status or Pretrial Conference. None at this time.

       Respectfully submitted this 4th day of September, 2019.

  /s/ Michael D. Leader                   /s/ J. Richard Young
  MICHAEL D. LEADER                       J. RICHARD YOUNG
  (Electronically signed by J. Richard    Florida Bar No. 0563250
  Young with express permission of        MOZLEY, FINLAYSON & LOGGINS LLP
  Michael D. Leader)                      4767 New Broad Street
  SCOTT R. ZUCKER                         Orlando, Florida 32814
  Leader, Leader & Zucker, PLLC           Tel: (407) 514-2765 Ext. 2317
  633 South Andrews Avenue,               Fax: (404) 250-9355
  Suite 201                               ryoung@mfllaw.com
  Fort Lauderdale, Florida 33301
  mleader@leader-law.com                  Attorneys for Defendant Rockhill Insurance
  service@leader-law.com                  Company
  Attorneys     for    Plaintiff   The
  Townhouses of Emerald Hills, Inc.
